DETAILED ACTION
The communication dated 10/30/2019 has been entered and fully considered.
Claims 1-2 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DAS et al. (U.S. PGPUB 2016/0221262), hereinafter DAS.
Regarding claim 1, DAS teaches: A system for 3D microfabrication of a structure (DAS teaches a system for fabricating three-dimensional objects [Abstract]), comprising: a light source configured for projecting light within an optical path, the light source emitting light at a wavelength configured for initiating photopolymerization (DAS teaches an optical imaging system (200) that includes a light source (205) [0174; Fig. 3a]. DAS teaches the light source has a particular, predetermined wavelength in the UV spectrum [0175] and the light source is ; a digital micromirror device disposed within the optical path and configured for modulating light from the light source responsive to a set of digital masks corresponding to layers of the structure (DAS teaches a digital mirror device (DMD) that is a microelectromechanical device comprising a plurality of tiny mirrored surfaces that each may be independently pivoted from a first position to a second positon [0167]. DAS teaches a SLM (spatial light modulator [0011]) (225), e.g., a DMD, is part of the optical imaging system [Fig. 3a; 0174]. DAS teaches the DMD (225) modulates the illumination from the light source and the SLM may receive real-time video stream of CAD data-slice bitmap images from the control system (400) [0179; 0183; 0187]); projection optics configured to focus the modulated light to an optical plane (DAS teaches an optical lens system (215) [0174]. DAS also teaches a projection lens (230) for focusing the light source from the spatial light modulator [0174; 0217].); a stage configured to support a substrate in contact with a photopolymerizable material within the optical plane (DAS teaches a material build platform (MBP) (500) may comprise a container (505) that serves as the build volume (510) [Fig. 4; 0192]. DAS teaches the MBP (500) may incorporate a build substrate mounted on a high accuracy z-translation stage for building an object in layers using the photosensitive material [0192]. Furthermore, the material worked upon is not germane to an apparatus claim. See Ex parte Thibault, 164 U.S.P .Q. 666 (Bd. Pat. App. 1969) (“It is well settled that the intended uses of and the particular material used in a coating apparatus have no significance in determining patentability of apparatus claims.”)), wherein the stage is configured for movement along at least one axis (DAS teaches a build surface (515) made of a precision machined plate (516) may be located within the build volume (510) and may be mounted on a precision linear motion stage for motion in the Z-direction [0192]); and a computer processor operable for: controlling the digital micromirror device to project a sequences of images corresponding to the set of digital masks (DAS teaches the control system comprises hardware and software interfaces with the optical imaging system, and MBP with 3D CAD data bitmap slices in order to enable a completely automated and synchronized system [0189]. DAS teaches the control system (400) and software algorithms may process the CAD data slices into the stacks of images necessary to be flashed to the SLMs at the high rates necessary for seamless exposure of the photosensitive medium as the optical imaging system moves at high speeds over the platform [0203]); and coordinating movement of the stage to move a position of the optical plane within the photopolymerizable material to sequentially project each image of the sequence to generate the structure by progressively photopolymerizing the photopolymerizable material along the at least one axis (DAS teaches during fabrication of a part, the build surface (515) may be moved incrementally downwards by a distance equal to the layer thickness with which the part is being built. The control system (400) may control this downward movement [0192].).
Regarding claim 2, DAS teaches: A method for 3D microfabrication of a structure (DAS teaches methods for fabricating three-dimensional objects [Abstract]), comprising: controlling a digital micromirror device to project a sequence of patterns of light from at least one light source having an optical path and emitting at a wavelength configured to initiate photopolymerization onto a photopolymerizable substrate (DAS teaches an optical imaging system (200) that includes a light source (205) [0174; Fig. 3a]. DAS teaches the light source has a particular, predetermined wavelength in the UV spectrum [0175] and the light source is projecting light within an optical path as shown in Figure 3a. DAS teaches a digital mirror device (DMD) that is a microelectromechanical device comprising a plurality of tiny mirrored surfaces that each may be independently pivoted from a first position to a second positon [0167]. DAS , wherein the substrate is mounted on a stage configured for movement along at least one axis (DAS teaches a material build platform (MBP) (500) may comprise a container (505) that serves as the build volume (510) [Fig. 4; 0192]. DAS teaches the MBP (500) may incorporate a build substrate mounted on a high accuracy z-translation stage for building an object in layers using the photosensitive material [0192]), and wherein the sequence of patterns corresponds to layers of the structure (DAS teaches a desired pattern corresponding to an input bitmap image may be generated by the SLM by loading the array with bitmap data that configures each pixel. When a different pattern is needed, a different bitmap data may be loaded [0180]. Furthermore, DAS teaches the patterns are slices [0182; 0189]); and simultaneously and continuously controlling the sequence of patterns and the stage movement to generate the structure by progressively photopolymerizing the photopolymerizable substrate along the at least one axis (DAS teaches during fabrication of a part, the build surface (515) may be moved incrementally downwards by a distance equal to the layer thickness with which the part is being built. The control system (400) may control this downward movement [0192]. DAS teaches the control system comprises hardware and software interfaces with the optical imaging system, and MBP with 3D CAD data bitmap slices in order to enable a completely automated and synchronized system [0189]. DAS teaches the control system .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAGANO et al. (U.S. PGPUB 2003/0052105), hereinafter NAGANO, in view of ZHANG (U.S. PGPUB 2005/0259785).
Regarding claim 1, NAGANO teaches: A system for 3D microfabrication of a structure (NAGANO teaches a system for three-dimensional manufacturing [Fig. 1; 0016]), comprising: a light source configured for projecting light within an optical path, the light source emitting light at a wavelength configured for initiating photopolymerization (NAGANO teaches a light beam (14) is emitted from the light source (22) in an optical path [Fig. 1; 0016; 0021]. NAGANO teaches the laser light sources are capable of emitting a laser light within a predetermined wavelength region [0016] and the surface of the photo-curable resin is exposed to the light beam which is emitted from the light source [0007]); a digital micromirror device disposed within the optical path and configured for modulating light from the light source responsive to a set of digital masks corresponding to layers of the structure (NAGANO teaches a spatial light modulator for modulating the light beam emitted from the light source for each pixel in accordance with image data (Examiner is interpreting pixels as masks). It is preferable that the spatial light modulator comprises a digital micromirror device [0021; Fig. 1]); projection optics configured to focus the modulated light to an optical plane (NAGANO teaches a condensing lens (30) for condensing the laser beams incoming from the DMD (28) [0081]. Condensing lens are ; a stage configured to support a substrate in contact with a photopolymerizable material within the optical plane (NAGANO teaches a part cylinder (362) provided with a floor [0079]. The first laminate on the cylinder is being interpreted as a substrate. Furthermore, the material worked upon is not germane to an apparatus claim. See Ex parte Thibault, 164 U.S.P .Q. 666 (Bd. Pat. App. 1969) (“It is well settled that the intended uses of and the particular material used in a coating apparatus have no significance in determining patentability of apparatus claims.”)), wherein the stage is configured for movement along at least one axis (NAGANO teaches the part cylinder with the floor lowers according to laser sintering [0079]); and a computer processor operable for: controlling the digital micromirror device to project a sequences of images corresponding to the set of digital masks (NAGANO teaches a controller is connected to the DMD (28) to control it [0082]. NAGANO teaches each micromirror (40) is turned on/off by a controller connected to the DMD (28) and in accordance with the image date [0088-0089]); and coordinating movement of the stage to move a position of the optical plane within the photopolymerizable material to sequentially project each image of the sequence to generate the structure by progressively photopolymerizing the photopolymerizable material along the at least one axis (NAGANO teaches the part cylinder (362) is lowered after curing the powdered body (212) [0093]. NAGANO teaches the part cylinder is lowered by the thickness of a produced laminate to flush the uppermost face of the laminate with the height of the uppermost portion of the feed cylinder. By repeating the above lamination and exposure process, laser sintering is performed [0093].).
NAGANO does not explicitly teach the controller is used for controller the stage of the apparatus. In the same field of endeavor, additive manufacturing, ZHANG teaches a computer controller z elevator stage (42) that carries the cured layer moves down and a second layer of KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007) ("A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense."). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529.  The examiner can normally be reached on MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/C.B./Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748